Citation Nr: 1747558	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for purposes of accrued benefits.

3.  Entitlement to nonservice-connected pension benefits, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Betty L. G. Jones, Agent



WITNESSES AT HEARING ON APPEAL

Appellant and granddaughter


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to March 1946.  He died in July 2006.  The appellant in this case is the Veteran's surviving spouse.  

This appeal came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that determination, the RO denied the matters on appeal.  The appellant timely appealed this determination to the Board.  Jurisdiction of the appeal currently resides with the Muskogee, Oklahoma RO. 

The Board notes substitution is not permissible in this case because the Veteran died prior to October 10, 2008.  38 U.S.C.A. § 5121A (West 2014).

In December 2012, the appellant and her granddaughter testified before the undersigned Veterans Law Judge at a Board videoconference hearing.
In March 2013 and, more recently, in October 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, in part, to provide the appellant an opportunity to provide additional details as to the Veteran's claimed exposure to mustard gas and other chemicals during service.  A remand was also required to have the RO/Appeals Management Center comply with appropriate procedures pertaining to the development of claims based upon claimed exposure to mustard gas and Lewisite.  Thereafter, in March 2016, VA received additional information from the appellant and a response from the Department of Defense (DOD) regarding the Veteran's claimed exposure to mustard gas during military service.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the appellant in March 2016 and DOD's April 2016 response).  Thus, the requested development has been accomplished and the issues have returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required to obtain outstanding VA treatment records and an opinion that addresses the etiological relationship between the Veteran's terminal colon cancer and military service, to include his claimed exposure to mustard gas. 

First, remand is required to obtain VA medical records.  In an April 2005 submission, the Veteran indicated that for the previous three years, he had received treatment from the Johnny Cochran VA Medical Center (VAMC) in Chicago, Illinois.  The record contains only scant VA admission treatment reports and treatment records from the VAMC in Chicago, Illinois, dated from August 2002 to October 2004, are of record.  It is unclear to the Board if the paucity of records from the VAMC in Chicago, Illinois, includes all of those pertaining to the Veteran during the time period from April 2002 to April 2005.  As the above-cited outstanding VA records might contain evidence pertinent to the claims on appeal, they must be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Second, remand is required for an etiological opinion.  The appellant contends that the Veteran died from lung cancer that was separate from his fatal colon cancer and was incurred in service as a result of his exposure to mustard gas at Camp Swift, Texas from February to September 1944 while assigned to the 102nd Field Artillery Ozark Division.  According to the Veteran's Certificate of Death the immediate cause of his death was end stage colon cancer.  Additionally, the medical evidence currently of record, including VA clinical records, dated from July 2000 to July 2006, as well as a July 2005 letter from the Veteran's home hospice provider, indicates that the Veteran had primary colon cancer with lung metastasis.  

The law provides for presumptive connection where the record establishes full-body exposure to nitrogen or sulfur mustard during active service together with the subsequent development of lung cancer.  38 C.F.R. § 3.316 (2016).  Presumptive service connection may not be established for a cancer listed in 38 C.F.R. § 3.316 as being associated with mustard gas exposure, such as lung cancer, if that cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure, such as colon cancer.  VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997); Darby v. Brown, 10 Vet. App. 243 (1997).  However, even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to mustard gas exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Thus, the question that remains is whether the Veteran's fatal colon cancer is etiologically related to an incident during military service or had its onset therein, to include his claimed mustard gas exposure at Camp Swift, Texas.  Regarding the Veteran's exposure to mustard gas during military service, the Board is not aware of any guidance that includes Camp Swift, Texas as a site of mustard gas exposure.  The Board notes that H.R. 3218-Harry W. Colmery Veterans Educational Assistance Act of 2017 became law and created a presumption of exposure to mustard gas or Lewisite at certain military installations; however, Camp Swift, Texas was not listed as one of the installations.  

Notwithstanding the foregoing, the Board will resolve reasonable doubt in the appellant's favor and find that the Veteran was exposed to mustard gas at Fort Swift, Texas during military service.  In this regard, the Board notes that the National Personnel Records Center (NPRC) reported that the Veteran's complete service treatment records and military personnel records had been destroyed by a fire at its facility in 1973.  The Veteran's available military personnel record show that he served in the United States Army from February 1944 to March 1946 and was assigned to the Battery "B", 380 Field Artillery 102 Division.  The Board notes that in an April 2016 memorandum from the Department of Defense (DOD) to VA, it reported that there was no evidence that the Veteran had been exposed to chemical or biological agents in the Army.  However, in a May 2016 memorandum, it was noted that DOD was unable to confirm the duration and location of the Veteran's unit during his period of basic training from February 1944 to March 1946. 

Thus, in view of the appellant's consistent contentions , as well as those of the Veteran during his lifetime, regarding his exposure to mustard gas during his period of military service at Fort Swift, Texas from February to September 1944 while assigned to the 102nd Field Artillery Ozark Division, the Veteran's incomplete military personnel records secondary to a fire at the NPRC, and DOD's inability to confirm the Veteran's location duration and location of the Veteran's unit during his period of basic training, the Board will resolve reasonable doubt and find that the Veteran was exposed to mustard gas during military service.

In view of the foregoing, the Board finds that a medical opinion is required to determine the etiological relationship between the Veteran's fatal colon cancer and its relationship to his presumed in-service mustard gas exposure prior.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Johnny Cochran VAMC in Chicago, Illinois and request copies of medical records for the Veteran covering the period from April 2002 to April 2005, to exclude those that are already of record. 

If any clarification is required regarding the Veteran's dates and places of treatment, contact the appellant for the necessary information.  Documentation for the dates searched must be provided in the electronic record.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the electronic record.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the appellant and her agent.

2.  After obtaining any identified and outstanding records pursuant to directive one (1), refer the Veteran's claims folder to a VA examiner for an opinion as to the etiology of his fatal colon cancer.  The claims file, including a copy of this remand, must be made available for review in conjunction with the opinion.  Additionally, all relevant medical records should be made available to the reviewing clinician for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  An explanation for all opinions expressed must be provided. 

The examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that the Veteran's fatal colon cancer is the result of his conceded full-body exposure to mustard gas during military service. 

The reviewing physician is hereby informed that the Veteran's full-body exposure to mustard gas during military service has been conceded.  The examiner should also address the particulars of this Veteran's medical history and the relevant medical science. 

3.  After the requested development has been completed, readjudicate the merits of the claims.  If the benefits sought on appeal remain denied, furnish the appellant and her agent a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




